DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 12/22/2020.
Applicant’s cancelation of claims 1-21 is acknowledged and require no further examining.  Claims 22-29 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton, IV (2012/0205421) (referred to Shelton) in view of reference Zemlok et al. (2009/0090763).
Regarding claim 22, Shelton disclose a robotic surgical system (1000), comprising:
a robot (1106);
a surgical stapling tool (1200), comprising:
a housing (1301) comprising an interface (1230) for attachment to said robot (1106), wherein the interface comprises:
a first rotatable input (1304);
a second rotatable input (1304);
a third rotatable input (1304);
a shaft (2008) from said housing (1301);
an end effector (2012) extending from said shaft (2008), wherein said end effector (2012) comprises:
a proximal end (page 6 paragraph 157);
a distal end (page 6 paragraph 157);

a staple cartridge jaw (2022) comprising deployable staples; and
a firing drive (2200) operably couple to said first rotatable input (1304); 
wherein said firing drive (2200) comprises a firing member (2032) configured to move from said proximal end toward said distal end of said end effector (2012) during a staple firing stroke;
an electric motor (1120) configured to drive said firing member (2032);
a power source (page 23 paragraph 243) configured to supply current to said electric motor; and
a motor control system (page 9 paragraph 176).
(Figures 13-22 and Page 6 paragraph 157, Page 9 paragraphs 176, 178, Page 10 paragraph 182, Page 12 paragraph 188, Page 23 paragraph 243)
However, Shelton does not disclose the motor control system comprises a current detection circuit and a pulse width modulation circuit.
Zemlok et al. disclose a surgical stapling tool (10) comprising a motor control system (115), wherein the motor control system (115) comprises: a current detector (430) configured to detect the current being supplied to the motor (200), and a pulse width modulation circuit (page 4 paragraph 57) configured to control the motor (200) based on the detected current during the staple firing stroke. (Page 4 paragraph 57, Page 10 paragraph 122-124)

Regarding claim 23, Shelton modified by Zemlok et al. disclose a display screen (Shelton – 1002) configured to display an operational status of said surgical stapling tool (1200). (Shelton – Page 8 paragraph 174)
Regarding claim 24, Shelton modified by Zemlok et al. disclose said end effector (Shelton – 2012) is replaceably attached to said shaft (2008).  (Page 27 paragraph 265)
Regarding claim 25, Shelton disclose a robotic surgical system (1000), comprising:
a robot (1106);
a surgical stapling tool (1200), comprising:
a housing (1301) comprising an interface (1230) for attachment to said robot (1106), wherein the interface comprises:
a first rotatable input (1304);
a second rotatable input (1304);
a third rotatable input (1304);
a shaft (2008) from said housing (1301);
an end effector (2012) extending from said shaft (2008), wherein said end effector (2012) comprises:

a distal end (page 6 paragraph 157);
an anvil jaw (2024); and
a staple cartridge jaw (2022) comprising deployable staples; and
a firing drive (2200) operably couple to said first rotatable input (1304), 
wherein said firing drive (2200) comprises a firing member (2032) configured to move within said end effector (2012) during a staple firing stroke, and
wherein said firing member (2032) is configured to move from said proximal end toward said distal end of said end effector (2012) during a staple firing stroke;
an electric motor (1120) configured to drive said firing member (2032);
a power source (page 23 paragraph 243) configured to supply current to said electric motor; and
a motor control system (page 9 paragraph 176).
(Figures 13-22 and Page 6 paragraph 157, Page 9 paragraphs 176, 178, Page 10 paragraph 182, Page 12 paragraph 188, Page 23 paragraph 243)
However, Shelton does not disclose the motor control system comprises a voltage regulation circuit and a pulse width modulation circuit.
Zemlok et al. disclose a surgical stapling tool (10) comprising a motor control system (115), wherein the motor control system (115) comprises: a voltage detector (428) configured to detect the voltage across the motor (200), and a pulse width 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the motor control system of Shelton by incorporating the voltage detector and pulse width modulation circuit since page 1 paragraph 7 of Zemlok et al. states such a modification would provide feedback to the controller which would allow for automatic adjustments of the stapler in response to the feedback.
Regarding claim 26, Shelton modified by Zemlok et al. disclose a display screen (Shelton – 1002) configured to display an operational status of said surgical stapling tool (1200). (Shelton – Page 8 paragraph 174)
Regarding claim 27, Shelton modified by Zemlok et al. disclose said end effector (Shelton – 2012) is replaceably attached to said shaft (2008).  (Page 27 paragraph 265)
Regarding claim 28, Shelton disclose a surgical stapling tool (1200) for use with a robotic surgical system (1000), wherein the surgical stapling tool (1200) comprises:
a housing (1301) comprising an interface (1230) for attachment to said robotic surgical system (1000), wherein the interface comprises rotatable inputs (1304);
a shaft (2008) from said housing (1301);
an end effector (2012) extending from said shaft (2008), wherein said end effector (2012) comprises:
a proximal end (page 6 paragraph 157);

an anvil jaw (2024); and
a staple cartridge jaw (2022) comprising deployable staples; and
a firing drive (2200) operably couple to one of the rotatable input (1304); 
wherein said firing drive (2200) comprises a firing member (2032) configured to move from said proximal end toward distal end of said end effector (2012) during a staple firing stroke during a staple firing stroke; and
wherein a firing force is exerted by said firing member during a staple firing stroke.
(Figures 13-22 and Page 6 paragraph 157, Page 9 paragraphs 176, 178, Page 10 paragraph 182, Page 12 paragraph 188, Page 23 paragraph 243)
However, Shelton does not disclose a pulse width modulation circuit.
Zemlok et al. disclose a surgical stapling tool (10) comprising a motor control system (115), wherein the motor control system (115) comprises: a current detector (430) configured to detect the current being supplied to the motor (200), and a pulse width modulation circuit (page 4 paragraph 57) configured to control the motor (200) based on the detected current during the staple firing stroke. (Page 4 paragraph 57, Page 10 paragraph 122-123)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the motor control system of Shelton by incorporating the current detector and pulse width modulation circuit since page 1 paragraph 7 of Zemlok et al. states such a modification 
Regarding claim 29, Shelton modified by Zemlok et al. disclose said end effector (Shelton – 2012) is replaceably attached to said shaft (2008).  (Page 27 paragraph 265)

Response to Arguments
The Amendments filed on 12/23/2020 have been entered.  Applicant’s cancelation of claims 1-21 is acknowledged and require no further examining.  Claims 22-29 are pending and examined below.

In response to the arguments of the objections toward the Drawings, in view of the amendments to the Drawings, Examiner withdraws the Drawing objections.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments to the Specification, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Shelton, IV (2012/0205421) modified by reference Zemlok et al. (2009/0090763), Examiner finds the arguments not persuasive.
Applicant states:
If this is the case, then the microcontroller 500 can shut down the drive motor 200 or enters a pulse and/or pause mode (e.g., discontinuous supply of power to the drive motor 200) to unlock the instrument 10 and retract the firing rod 220." See, Zemlok '763 at Paragraph [0124], emphasis added. Stated another way, Zemlok '763 discloses operating the instrument in a pulse and/or pause mode in order to retract the firing rod - not to advance the firing rod through a staple firing stroke as recited in Independent Claim 22.

On page 4 paragraph 57 of Zemlok et al., the surgical system is disclosed to comprise a pulse width modulation circuit configured to operate the motor at various speeds.  The pulse width modulation circuit is understood to operate the motor at all stages of operation, include during the firing stroke.  On page 10 paragraph 124 of Zemlok et al., the controller is disclosed to measure the velocity of the firing rod and compare and then compare the velocity to the current drawn by the motor.  The velocity of the firing rod is understood to be velocity created during the firing stroke of the firing rod.  This implies that the current detection circuit detects the current supplied to the motor during the firing stroke and the controller compares the velocity of the firing rod to the detected current.  This also implies that, when the current detect during the firing stroke is commensurate with the velocity, the pulse width modulation circuit continues to operate the motor as normal, and when the current detect during the firing stroke is not commensurate with the velocity, the pulse width modulation circuit alters the operation of the motor.
Therefore, Zemlok et al. does disclose a current detection circuit configured to detect the current being supplied to said electric motor from said power source during said staple firing stroke, and disclose a pulse width modulation circuit configured to control the duration of current pulses supplied to said electric motor from said power source during said staple firing stroke based on said detected current.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 26, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731